COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  HENRY LEE HUTCHINSON,                              §               No. 08-22-00002-CR

                         Appellant,                  §                  Appeal from the

  v.                                                 §                 54th District Court

  THE STATE OF TEXAS,                                §           of McLennan County, Texas

                          State.                     §               (TC# 2012-1755-C2)

                                                §
                                              ORDER

         Pending before the Court is Henry Lee Hutchinson’s motion for appointment of counsel.
This Court does not have the authority to appoint counsel.
          Therefore, it is ORDERED that the trial court appoint counsel to represent the Appellant
on appeal if he is found to be indigent. Once counsel has been appointed if Appellant is found
indigent, the trial court is ordered to prepare and file with the trial court clerk a certification of
the defendant’s right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial
court shall forward its order of appointment and the certification to the District Clerk of
McLennan County, Texas, on or before February 15, 2022. The District Clerk shall prepare and
forward a supplemental clerk’s record containing the appointment and certification of
defendant’s right of appeal and forward the same to this Court on or before February 25, 2022.
The appellant’s brief shall be due thirty days from the date the supplemental clerk’s record is
filed.
         IT IS SO ORDERED this 25th day of January, 2022.

                                                         PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.